Title: Jean Guillaume Hyde de Neuville to Thomas Jefferson, 22 January 1812
From: Hyde de Neuville, Jean Guillaume
To: Jefferson, Thomas


          
                     Monsieur 
                     N/york 
                        22 Janvier 1812
          
		  
		  
		  Veuillez agreér mes Sinceres remerciments pour la réponse obligeante que vous avez bien voulu faire à ma lettre, je ne doute point du Succès de ma reclamation puisqu’elle est appuyeé par vous.
          Jai lhonneur d’être avec autant de reconnoissance que de respect
          Monsieur Votre três humble et três obt. Serviteure
                     G. hyde neuville
         
          Editors’ Translation
          
            
                     Sir 
                     New York 
                        22 January 1812
            
		  
		  
		  Please accept my sincere thanks for the obliging answer you kindly gave to my letter. I have no doubt about the success of my claim with your support.
            I have the honor to be with as much gratitude as respect
            Sir your very humble and very obedient servant
                     G. hyde neuville
          
         